  Case: 4:20-cv-01522-NCC Doc. #: 7 Filed: 03/31/21 Page: 1 of 9 PageID #: 38


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                         )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                       .   )           No. 4:20-CV-1522 NCC
                                                     )
 SENATOR FOR MISSOURI, et al,                        )
                                                     )
                Defendants.                          )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Joseph Michael Devon Engel

(registration no. I 069055), an inmate at Missouri Eastern Correctional Center (MECC), for leave

to commence this action without payment of the required filing fee. For the reasons stated below,

the Court finds that plaintiff does not have sufficient funds to pay the entire filing fee and will

assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(l). Furthermore, based upon

a review of the complaint, the Court finds that the complaint should be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B).

                                      28 U.S.C. § 1915(b)(l)

       Pursuant to 28 U.S.C. § 1915(b)(I), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (I) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
  Case: 4:20-cv-01522-NCC Doc. #: 7 Filed: 03/31/21 Page: 2 of 9 PageID #: 39


payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10, until

the filing fee is fully paid. Id.

        Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount "that is reasonable, based on whatever

information the court has about the prisoner's finances."). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                         28 U.S.C. § 1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be granted,

or seeks monetary relief against a defendant who is immune from such relief. An action is frivolous

if"it lacks an arguable basis in either law or in fact." Neitzke v. Williams, 490 U.S. 319, 328 (1989).

An action is malicious when it is undertaken for the purpose of harassing litigants and not for the

purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C.

1987), aff'd 826 F.2d 1059 (4th Cir. 1987). Dismissals on this ground should only be ordered

when legal theories are "indisputably meritless," or when the claims rely on factual allegations

that are "clearly baseless." Denton v. Hernandez, 504 U.S. 25, 31 (1992). "Clearly baseless"

factual allegations include those that are "fanciful," "fantastic," and "delusional." Id. at 32-33

(quoting Neitzke, 490 U.S. at 325,327).

        To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-

51 (2009). These include "legal conclusions" and "[t]hreadbare recitals of the elements of a cause



                                                  -2-
  Case: 4:20-cv-01522-NCC Doc. #: 7 Filed: 03/31/21 Page: 3 of 9 PageID #: 40


of action [that are] supported by mere conclusory statements." Id at 1949. Second, the Court must

determine whether the complaint states a plausible claim for relief. Id. at 1950-51. This is a

"context-specific task that requires the reviewing court to draw on its judicial experience and

common sense." Id at 1950. The plaintiff is required to plead facts that show more than the "mere

possibility of misconduct." Id. The Court must review the factual allegations in the complaint "to

determine if they plausibly suggest an entitlement to relief." Id. at 1951. When faced with

alternative explanations for the alleged misconduct, the Court may exercise its judgment in

determining whether plaintiffs proffered conclusion is the most plausible or whether it is more

likely that no misconduct occurred. Id. at 1950, 1951-52.

                                           The Complaint

       Plaintiff, Joseph Michael Devon Engel, an inmate at MECC in Pacific, Missouri, filed this

action pursuant to 42 U.S.C. § 1983 alleging violations of his civil rights. He filed the instant action

on October 21, 2020, and he brings allegations against thirteen (13) defendants in this case: Senator

for Missouri; the Governor of Missouri; Lieutenant Governor of Missouri; Missouri Attorney

General; Missouri Assistant Attorney General; the FBI; the Director of the FBI; Jefferson County

Prosecutor's Office; Jefferson County Sheriffs Office; Jefferson County Sheriff Unknown Boyer;

Jefferson County Captain; Jefferson County Lieutenant; Jefferson County Copper.

       Plaintiffs complaint is nine (9) pages long. It is difficult to read and only partially on a

court-provided form. Plaintiff states that in 2002, he was subject to a manhunt for Shawn

Hornbeck. He does not state who led the manhunt, only that he was beat up by some unnamed

person in his mother's apartment. He claims that eventually he was locked up in prison, his "life

was in danger" and he was "stabbed." Plaintiff does not indicate how any of the alleged defendants

are related to these factual occurrences or how or why these incidents allegedly occurred.




                                                 -3-
    Case: 4:20-cv-01522-NCC Doc. #: 7 Filed: 03/31/21 Page: 4 of 9 PageID #: 41


        Plaintiff insists that since he was placed in prison he has been "mind raped," had anxiety,

post-traumatic stress disorder, back problems, nightmares, been subject to harassment, gotten more

time for "helping someone" and gotten a bad name.

        In addition to the nine (9) page complaint, plaintiff has filed an additional twenty-three

(23) page disjointed, stream of conscious narration that forms no legal theory. However, he seeks

well over a trillion dollars from the thirteen named defendants. 1

        Plaintiff asserts that he was a "sovereign citizen in the Great State of Alaska." He claims

that during his time in prison he has seen, "stabbings," "rapes," "mind rapes," "cruel and unusual

punishment violations," "assaults," "safety violations," "riots covered up," "torture," and "use of

force." However, plaintiff does not indicate that any of these occurrences form the basis of the

present action. 2 Most importantly, he does not indicate that he has been harmed.

        Plaintiff states that he would like to see smoking allowed back into the Department of

Corrections. He would also like to be allowed a "tablet in the hole," as well as a "full canteen or

limited to some food."

        He further claims that he got upset when he looked out his window from "the hole," or

Administrative Segregation, and he saw one man fighting another man in his cell. He claims that

he saw one of the men beat the other man's head on the ground in the cell. The man then got on

the bunk and jumped on the other man's head. Plaintiff claims that he saw blood all over the floor

of the cell where the two men were fighting and "everyone hit the button but no one came for like

an hour." Plaintiff does not indicate when this incident allegedly occurred or in what prison it


1
  In some places in his complaint he states that he is seeking over a billion dollars from each
defendant. In other places in the complaint, plaintiff requests specific relief totaling over a
trillion dollars from each defendant.
2
  Plaintiff does make the conclusory statement that he was "stabbed by his eye and in his leg."
However, he does not state when this occurred or provide any additional facts relative to this
statement in his complaint. These allegations do not appear to form the basis of his claims in this
action.


                                                -4-
    Case: 4:20-cv-01522-NCC Doc. #: 7 Filed: 03/31/21 Page: 5 of 9 PageID #: 42


occurred. He does state, generally, that the events giving rise to the claim occurred sometime

between 2003 and 2008. 3

        Plaintiff asserts that later that same week he saw men stick a "stinger" in a man's behind

after "they raped him." Plaintiff claims that after seeing these incidents it has affected him.

         Plaintiff states that "mind raping" has taken place at the prison. He claims that the prison

has "covered up" rapes, murders, stabbings and beatings.

        Plaintiff asserts that he is seeking: $1 trillion dollars for "mind raping"; $900 billion from

the Missouri Attorney General; $800 billion from the Jefferson County Prosecutor's Office; $700

billion from the Jefferson County Sheriffs Office; $900 billion from the FBI; 10,000 stocks in a

myriad of "U.S. Top Stocks" including Bit Coin, Crypto, GMC, .

                                             Discussion

        In his complaint and brief, plaintiff makes generalized objections about his time at the

Missouri Department of Corrections. For the reasons discussed below, his action must be

dismissed for lack of standing and because he has failed to state a claim.

     A. Lack of Standing

        Plaintiffs complaint must be dismissed because he has not established that he has standing

to sue. "Article III of the Constitution confines the judicial power of federal courts to deciding

actual 'Cases' or 'Controversies.' Frost v. Sioux City, Iowa, 920 F.3d 1158, 1161 (8th Cir. 2019)

(quoting Hollingsworth v. Perry, 570 U.S. 693, 704 (2013)). Thus, "before a federal court can

consider the merits of a legal claim, the person seeking to invoke the jurisdiction of the court must

establish the requisite standing to sue." Whitmore v. Arkansas, 495 U.S. 149, 155 (1990). See also




3
 Section 1983 claims are analogous to personal injury claims and are subject to Missouri's five-
year statute oflimitations. Sulik v. Taney County, Mo., 393 F.3d 765, 766-67 (8th Cir. 2005);
Mo. Rev. Stat.§ 516.120(4).


                                                 -5-
  Case: 4:20-cv-01522-NCC Doc. #: 7 Filed: 03/31/21 Page: 6 of 9 PageID #: 43


Auer v. Trans Union, LLC, 902 F .3d 873, 876-77 (8th Cir. 2018) (stating that "if a plaintiff lacks

standing to sue, the district court has no subject-matter jurisdiction").

       The requirement of standing limits the category oflitigants who are empowered to maintain

a lawsuit in federal court to seek redress for a legal wrong. Spokeo, Inc. v. Robins, 136 S.Ct. 1540,

1547 (2016). To establish constitutional standing, a plaintiff must demonstrate three elements: (1)

that he suffered an injury in fact, which is "an invasion of a legally protected interest which is (a)

concrete and particularized ... and (b) actual or imminent, not conjectural or hypothetical;" (2) a

causal connection between the injury and the conduct complained of; and (3) that it is likely, as

opposed to speculative, that a favorable decision will redress the injury. Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61 (1992).

       Plaintiff has not alleged facts sufficient to show that he has standing. His complaint and

brief consist of complaints of violations of others' federal civil rights. At no point, however, does

plaintiff allege that he has been personally injured or his rights have been violated. Thus, he has

failed to establish the first element of standing, which is an "injury in fact" that is "concrete and

particularized." Because he has not alleged an injury in fact, he obviously cannot demonstrate the

second or third elements of standing either. Without standing to sue, the Court does not have

subject matter jurisdiction over plaintiffs case, and the complaint must be dismissed.

    B. Failure to State a Claim

        Additionally, plaintiffs claims against the State entities, including the Missouri Governor,

the Missouri Attorney General, the Director of the Missouri Department of Corrections and the

Southeast Corrections Center are barred by the Eleventh Amendment.




                                                 -6-
    Case: 4:20-cv-01522-NCC Doc. #: 7 Filed: 03/31/21 Page: 7 of 9 PageID #: 44


        In the absence of a waiver, the Eleventh Amendment4 bars a § 1983 suit against a state

entity or an individual employed by the state in his official capacity. Morstad v. Dep 't of Corr. &

Rehab., 147 F.3d 741, 744 (8th Cir. 1998). Accordingly, to the extent plaintiff seeks monetary

damages against the defendants, his official-capacity claims are barred by the Eleventh

Amendment and will be dismissed. Andrus ex rel. Andrus v. Ark., 197 F.3d 953, 955 (8th Cir.

1999) ("A claim for damages against a state employee in his official capacity is barred under the

Eleventh Amendment.").

        Similarly, plaintiff's claims against the FBI and the FBI Director, are also subject to

dismissal. Plaintiff has not articulated any claims against these entities. Additionally, a plaintiff

may not directly sue the FBI; his sole remedy is a Federal Tort Claims Act ("FTCA") action against

the United States. See Sullivan v. United States, 21 F.3d 198, 203 (7th Cir.1994). Plaintiff,

however, does not allege that he presented his claim against FBI to the appropriate judicial agency

and that the claim was denied, a jurisdictional prerequisite to filing suit in United States District

Court under the FTCA. See 28 U.S.C. § 2675(a); Farmer's State Sav. Bank v. Farmers Home

Admin., 866 F.2d 276,277 (8th Cir. 1989).

        Moreover, plaintiff has not articulated a custom or policy claim against Jefferson County,

thus his claims against the Jefferson County defendants are also subject to dismissal. To state a

claim against a municipality or a government official in his or her official capacity, a plaintiff must

allege that a policy or custom of the government entity is responsible for the alleged constitutional

violation. Monell v. Dep 't ofSocial Services, 436 U.S. 658, 690-91 (1978). The instant complaint

does not contain any allegations that a policy or custom of Jefferson County was responsible for



4
 The Eleventh Amendment provides: "The Judicial power of the United States shall not be
construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another state, or by Citizens or Subjects of any Foreign State." U.S.
Const. amend XI.


                                                 -7-
    Case: 4:20-cv-01522-NCC Doc. #: 7 Filed: 03/31/21 Page: 8 of 9 PageID #: 45


the alleged violations of plaintiffs constitutional rights. Thus, his claims against the Jefferson

County defendants fail to state a claim for relief.

         Last, as noted above, to the extent plaintiff has standing in this action and to the extent he

could bring a claim against defendants, his claims would still be subject to dismissal. Plaintiff has

indicated his claims arose sometime between 2003 and 2008. Section 1983 claims are analogous

to personal injury claims and are subject to Missouri's five-year statute of limitations. Sulik v.

Taney County, Mo., 393 F.3d 765, 766-67 (8th Cir. 2005); Mo. Rev. Stat. § 516.120(4). Thus, his

claims would be time-barred. 5

     C. Maliciousness

        This action is subject to dismissal because it is malicious. Since filing this action, plaintiff

has submitted to this Court an astonishing number of complaints seeking to bring civil rights

actions against these defendants and others. Plaintiff submits the pleadings in bulk, and he specifies

that he intends each set of pleadings to be docketed as an individual civil action. The nature of

those pleadings and plaintiffs claims for damages are roughly the same as those in the instant

action. It therefore appears that this action is part of an attempt to harass these defendants and

others by bringing repetitious lawsuits, not a legitimate attempt to vindicate a cognizable right.

Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff'd 826 F.2d 1061 (4th Cir. 1987).

(an action is malicious when it is undertaken for the purpose of harassing the defendants rather

than vindicating a cognizable right); see also In re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per

curiam) (noting that an action is malicious when it is a part of a longstanding pattern of abusive

and repetitious lawsuits).


5
 The Court additionally finds that plaintiffs claims lack an arguable basis in either law or fact
and are frivolous. His claims appear "fanciful," "fantastic," and "delusional." See Denton at 32-
33 (quoting Neitzke, 490 U.S. at 325, 327). Thus, the Court finds that plaintiffs complaint is
frivolous and fails to state viable legal claims. In support of this finding, the Court notes that
plaintiff has filed more than 100 cases in this Court.


                                                 -8-
  Case: 4:20-cv-01522-NCC Doc. #: 7 Filed: 03/31/21 Page: 9 of 9 PageID #: 46


       Having considered the instant complaint and plaintiffs history of engaging in abusive

litigation practices, the Court concludes that it would be futile to permit plaintiff leave to file an

amended complaint. The Court will therefore dismiss this action pursuant to 28 U.S.C. §

1915(e)(2). As this Court has previously warned in plaintiffs other lawsuits, plaintiff is cautioned

to avoid the practice of repeatedly filing meritless lawsuits.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay ari initial filing fee of $1.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

        IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [Doc.

#3] is DENIED AS MOOT.

        An Order of Dismissal will accompany this Memorandum and Order.

        Dated thi~~day of March, 2021.



                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                                 -9-
